Title: Memorandum on References by Congress to Heads of Departments, [10 March 1792]
From: Jefferson, Thomas
To: 


          
            [10 Mch. 1792]
          
          On the 2d. of January 1792. Messrs. Fitzsimons and Gerry (among others) dined with me. These two staid with a Mr. Learned of Connecticut after the company was gone. We got on the subject of References by the legislature to the heads of departments, considering their mischief in every direction. Gerry and Fitzsimmons clearly opposed to them.
          Two days afterwards (Jan. 4.) Mr. Bourne from Rho. isld. presentd. a memorial from his state complaining of inequality in the assumption and moved to refer it to the Sec. of the Treasury. Fitzsim., Gerry and others opposed it but it was carried.
          Jan. 19. Fitzsimmons moved that the Pr. of the U.S. be requested to direct the Sec. of the Treasury to lay before the house information to enable the legislature to judge of the additional revenue necessary on the encrease of the military establishment. The house on debate struck out the words ‘Pres. of the U.S.’
          Mar. 7. The subject resumed. An animated debate took place on the tendency of references to the heads of departments; and it seemed that a great majority would be against it. The house adjourned. Treasury greatly alarmed, and much industry supposed to be used before next morning when it was brought on again and debated thro’ the day and on the question the Treasury carried it by 31. to 27. but is  deeply wounded, since it was seen that all Pensylva. except Jacobs voted against the reference, that Tucker of S.C. voted for it and Sumpter absented himself, debauched for the moment only because of the connection of the question with a further assumption which S. Carolina favored, but that they never were to be counted on among the Treasury votes. Some others absented themselves. Gerry changed sides. On the whole it shewed that treasury influence was tottering.
        